Citation Nr: 0842533	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-23 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  



REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He passed away in November 1983.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision by the RO.  While 
a February 2007 rating action adjudicated the issue of 
entitlement to service connection for the cause of the 
veteran's death, in the March 2007 correspondence of the 
appellant, she clearly indicated that she was not pursuing 
that claim.  The June 2007 statement of the case (SOC) 
addressed the claim for DIC under § 1318 and the July 2007 
substantive appeal indicated that only the issue addressed in 
the SOC was being appealed.  Therefore, the issue as listed 
on the title page is the only issue currently in appellate 
status.  

In her July 2007 Substantive appeal, the appellant requested 
a hearing before the Board at the local regional office.  In 
June 2008, the appellant's representative indicated that, 
contrary to the appellant's request for a hearing, the claim 
should be forwarded to the Board for adjudication.  Since 
that time, the appellant has not requested the opportunity to 
testify at another Board hearing.  Hence, the Board finds 
that the appellant's request to testify at a hearing has been 
withdrawn.  See 38 C.F.R. § 20.704 (2008).  


FINDINGS OF FACT

At the time of his death, the veteran was not evaluated as 
being totally disabled from service-connected disability for 
10 continuous years immediately preceding death, rated as 
being totally disabled continuously after his discharge from 
service for a period of not less than 5 years immediately 
preceding death, or a former prisoner of war who died after 
September 30, 1999.



CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation pursuant to 38 U.S.C.A. § 1318 have not been 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§ 3.22(a)(2)(i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45620 (to be 
codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in the VCAA are not applicable to cases, 
such as this one, in which the law, rather than the evidence, 
is dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. 129,  332 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  



II.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

VA law provides that even if the veteran's death was not due 
to a service-related condition, dependency and indemnity 
compensation benefits are payable under certain specific 
circumstances if the veteran was in receipt of, or entitled 
to receive, compensation at the time of death for a service- 
connected disability which had been totally disabling for a 
specified period of time: (1) the disability was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding death; (2) the disability was 
continuously rated totally disabling for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or (3) the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death. 
38 U.S.C.A. § 1318.

The implementing regulation is at 38 C.F.R. § 3.22 (2008) (as 
previously amended by 65 Fed. Reg. 3,388 (Jan. 21, 2000) (the 
effective date of the VA regulation prohibiting "hypothetical 
entitlement").  Although VA has established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C.A. § 1311(a)(2) 
or 38 U.S.C.A. § 1318, in Rodriguez v. Nicholson, 19 Vet. 
App. 275 (2005), the Court determined that the theory of 
hypothetical entitlement should be applied on a limited 
basis; i.e., only to claims pending on the date of the change 
of 38 C.F.R. § 3.22, January 21, 2000.  In this case, the 
appellant file the claim for DIC in March 2006 and thus , 
there was no pending claim for benefits under the provisions 
of 38 U.S.C.A. § 1318 on January 21, 2000.  Thus, 
hypothetical entitlement is not for application.


The evidence in this case shows that the veteran died in 
November 1983.  At the time of death, his combined schedular 
rating was 50 percent disabling, effective October 13, 1945.  

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, DIC 
benefits are not payable in this case under the provisions of 
38 U.S.C.A. § 1318.  

Based on the foregoing, the appellant's claim for DIC must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


